DETAILED ACTION
This is a response to Applicant’s Arguments filed 07/06/2022. Claims 1-3, 5-17 and 19-46 are amended. Claims 47 and 48 are new. Claims 4 and 18 are cancelled. Claims 1-3, 5-17, 19-48 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 and 15 have been considered but are not persuasive. Cited prior art Miao’893 et al. (US 2017/0230893), and Schmidt et al. (US 2015/0351135) are recited for new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-17, 19-48 are rejected under 35 U.S.C 103 as being unpatentable over Miao et al. (US 2017/0230893), hereinafter “Miao’893”, in view of Schmidt et al. (US 2015/0351135), hereinafter “Schmidt”.

Regarding claim 1, Miao’893 teaches:
A method of wireless communication performed by a network entity (Miao’893, Fig. 6 [133-134]: the base station (DeNB 602 equates to network entity) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes. Base station is a form of network entity.), comprising: 
receiving information associated with an interface of a repeater, (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells (e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement), and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface))

Miao”893 does not teach:
determining a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater; and 
wherein the configuration includes information associated with at least one of:
a receive beam beamforming configuration, 
setting a gain of a power amplifier, 
measuring receive power on a given antenna of the interface of the repeater, 
generating or transmitting a signal using the interface of the repeater, or performing beam sweeping; and
communicating the configuration for the interface of the repeater. 
However, Schmidt teaches:
determining a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.)  

communicating the configuration for the interface of the repeater (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claims 2 and 16, Miao’893 teaches:
The method of claim 1, wherein the interface of the repeater is a millimeter wave interface (Miao’893, [0058-0059], also Fig. 1: nodes (104, 106, 108) may be configured to communicate control plane data over the cellular frequency band (F1: <6 GHz), and a second interface using mmWave backhaul links configured to communicate user plane data in a plurality of mmW-NCT cells (same said nodes 104, 106, 108))
 
Regarding claims 3 and 17, Miao’893 does not teaches:
The method of claim 1, wherein the information associated with the interface of the repeater includes information that describes a beamforming configuration associated with the interface of the repeater
However, Schmidt teaches:
the information associated with the second interface of the repeater includes information that describes a beamforming configuration associated with the second interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305 through the LTE interface (first interface). The beam activation response message example format message 500 (Fig. 5) includes fields for configuring the mmWave beam interface (second interface): identifier, power control (ramp up, ramp down), sleep or active mode configuration (operation), beam resource information, or code sequence information. Such pieces of information may indicate per direction, angle, and/or sector for the beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface UEs and base stations, for improved system performance.

Regarding claims 5 and 20, Miao’893 teaches:
The method of claim 1, further comprising: communicating with the repeater via the interface of the repeater based at least in part on the configuration (Miao’893, Fig. 6 [0137]: In this embodiment, base station 602 (DeNB) communicates with relay node 604 via (first interface) F1, which is the cellular frequency (below 6 GHz), as well as via mmWave connection backhaul 612 (second interface). Relay node 604 further communicates with relay node 608 via same cellular frequency, as well as via mmWave connection 616.)

Regarding claim 6, Miao’893 teaches:
The method of claim 1, further comprising: communicating with a wireless node via the repeater and using the interface of the repeater (Miao’893, Fig. 6, [0136]: Relay node 604 may have a mmWave backhaul link to relay node 608 further away (facing away from) the base station DeNB 602)

Regarding claims 7 and 21, Miao’893 teaches:
The method of claim 1, wherein the information associated with the interface of the repeater includes information associated with at least one of: 
a capability associated with the interface of the repeater Miao’893, Fig. 7 [152], Steps 720,722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where RSRP would be a value associated with the receiving capability of the second interface of the repeater.

Regarding claims 8 and 22, Miao’893 teaches:
The method of claim 1, wherein the information associated with the interface of the repeater includes information that identifies one or more components of the interface of the repeater and capability information associated with the one or more components of the interface of the repeater (Miao’893, [0071]: Messages communicated to the relay node may enable such node to switch on (power on) or switch off (power off) the mmWave receiver. Such configuration instructions would be determined by the base station (Step 724, Fig. 7) from the report of RSRP/RSRQ and other parameters of the mmW-NCT cells (Step 722, Fig 7). The RSRP/RSRQ and other such parameters are associated with the wireless receiver and transmitter of the mmW transceiver (Fig. 3, 302/330 [0086-0089], and other interconnected components such as switches, amplifiers and antennas (Fig. 3, 331/332 [0089]) (e.g. set of switched beam antennas and/or the like.))

Regarding claims 9 and 23, Miao’893 teaches:
The method of claim 1, wherein the information associated with the interface of the repeater includes information that describes interconnection of two or more components of the interface of the repeater (Miao’893, Fig. 7 [152], Steps 720,722 – Information regarding the second interface (mmWave) is discovered, collected and communicated by the relay node 608 to the base station,  e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement. Miao implicitly teaches: Such measurements of received signal and other measurements would require mmW transceiver’s components such as wireless receiver, transmitter, antennas and switches interconnected as described [0086-0089].)

Regarding claims 10 and 24, Miao’893 teaches:
The method of claim 1, wherein the configuration further includes information associated with at least one of:
powering on one or more components of the interface of the repeater, 
powering off one or more components of the interface of the repeater (Miao’893 [0071]:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power or the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071]), 
a set of time-domain resources on which to apply the configuration (Miao’893, [0071]: In some demonstrative embodiments, the R-PDCCH message may be configured to schedule the transmission of data packets in the mmW backhaul link)

Regarding claims 11 and 25, Miao’893 teaches:
The method of claim 1, wherein a control command, associated with the configuration, includes a set of control fields including at least one of: 
an operating mode field (Miao’893:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down, as well as switch on and/or power on a mmWave receiver of the relay node [0071].)
Miao ‘893 does not teach:
A timing configuration field
A power configuration field
However, Schmidt teaches:
A timing configuration field (Schmidt, Fig. 5 Sleep mode configuration 562/564/566, [0053])
A power configuration field (Schmidt, Fig. 5 Power Ramp Information: ramp up 552/ramp down 554)

Regarding claims 12 and 26, Miao’893 teaches:
The method of claim 1, wherein the configuration indicates an active setting associated with the interface of the repeater (Miao’893:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power on the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071]).

Regarding claims 13 and 27, Miao’893 teaches:
The method of claim 1, wherein the configuration indicates a passive setting associated with the interface of the repeater, 
the passive setting including one or more sets of configurations capable of being activated at a later time (Miao’893:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power or the mmWave receiver only when the data packet is scheduled (at a later time) to be received by the relay node. [0071]).

Regarding claims 14 and 28, Miao’893 teaches:
The method of claim 1, wherein the configuration is used to semi-statically configure a first parameter associated with the interface pf the repeater and to dynamically configure a second parameter associated with the interface of the repeater. (Miao’893, [0039-0040]: In some embodiment, another approach may utilize a carrier aggregation (CA) method to semi-statically configure and activate the carrier type in the mmW band (mmW-NCT) as a secondary component carrier (SCC). Scheduled data transmission in the mmW-NCT is signaled by the R-PDCCH from the base station to the relay node. The relay node operates in the traditional LF (<6 GHz cellular band) and then can boost additional capacity in the backhaul link (dynamically) using a new CA capability category to the relay node)

Regarding claim 15, Miao’893 teaches:
A method of wireless communication performed by a repeater (Miao’893, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
Transmitting information associated with an interface of the repeater, the second interface being different from the first interface (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 
Miao’893 does not teach:
receiving, after transmitting the information associated with the interface of the repeater, a configuration for the interface of the repeater 
wherein the configuration includes information associated with at least one of: 
a receive bean beamforming configuration, 
setting a gain of a power amplifier,
measuring receive power on a given antenna of the interface of the repeater,
generating or transmitting a signal using the interface of the repeater, or performing beam sweeping, and 
configuring the interface of the repeater based at least in part on the configuration 
However, Schmidt teaches:
receiving, after transmitting the information associated with the interface of the repeater, a configuration for the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.) 

configuring the interface of the repeater based at least in part on the configuration (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claim 19, Miao’893 teaches:
The method of claim 15, further comprising: receiving, from a network entity, a request for the information associated with the interface of the repeater (Miao’893, Fig. 9, [0177]: base station DeNB 802 sends request Step 920 to relay node 808 a measurement request of one or more parameters of mmW-NCT links, Thereafter, the same Steps 720, 722, 724 and 726 are performed as described previously).

Regarding claim 29, Miao’893 teaches:
A network entity for wireless communication (Miao’893, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes. A base station is a form of a network entity.), comprising: 
a memory; and 
one or more processors coupled to the memory, the one or more processors configured to (Miao’893 [0096-0097]: node 300 may include processor 320, memory unit 322): 
receive, information associated with an interface of the repeater, the second interface being different from the first interface  (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 

Miao’893 does not teach:
determine a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater;
wherein the configuration includes information associated with at least one of:
a receive beam beamforming configuration,
setting a gain of a power amplifier, 
measuring receive power on a given antenna of the interface of the repeater, generating or transmitting a signal using the interface of the repeater, or performing beam sweeping; and
communicate the configuration for the second interface of the repeater via the first interface of the repeater.
However, Schmidt teaches:
determine a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.)  

communicate the configuration for the interface of the repeater (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claim 30, Miao’893 teaches:
A repeater for wireless communication (Miao’893, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
a memory; and 
one or more processors coupled to the memory, the one or more processors configured to (Miao’893 [0096-0097]: node 300 may include processor 320, memory unit 322): 
transmit, information associated with an interface of the repeater (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 

Miao’893 does not teach:
receive after transmitting the information associated with the interface of the repeater, a configuration for the interface of the repeater
wherein the configuration includes information associated at least one of :
a receive beam beamforming configuration,
setting a gain of a power amplifier, 
measuring receive power on a given antenna of the interface of the repeater, generating or transmitting a signal using the interface of the repeater, or performing beam sweeping; and
configure the second interface based at least in part on the configuration 
However, Schmidt teaches:
determining a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.)  

configure the second interface based at least in part on the configuration (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claims 31 and 33, 36 and 39, 42 and 45, Miao’893 teaches:
The network entity of claim 29, wherein the interface of the repeater is a millimeter wave interface (Miao’893, [0058-0059], also Fig. 1: nodes (104, 106, 108) may be configured to communicate control plane data over the cellular frequency band (F1: <6 GHz), and mmWave backhaul links may be configured to communicate user plane data in a plurality of mmW-NCT cells (same said nodes 104, 106, 108)).
Particularly for claims 33 and 36, Miao’893 teaches:
The millimeter wave interface is different from the low frequency interface of the repeater (See Fig. 3, antenna interface 331 for mmwave is different/separate than cellular antenna interface (cellular equates to low frequency interface)

Regarding claims 32 and 34, 37 and 40, 43 and 46 Miao’893 does not teach:
The network entity of claim 29, wherein the information associated with the interface of the repeater includes information that describes a beamforming configuration associated with the interface of the repeater 
However, Schmidt teaches:
the information associated with the second interface of the repeater includes information that describes a beamforming configuration associated with the second interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305 through the LTE interface (first interface). The beam activation response message example format message 500 (Fig. 5) includes fields for configuring the mmWave beam interface (second interface): identifier, power control (ramp up, ramp down), sleep or active mode configuration (operation), beam resource information, or code sequence information. Such pieces of information may indicate per direction, angle, and/or sector for the beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface UEs and base stations, for improved system performance.

Regarding claims 35 and 41, Miao’893 teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a network entity, cause the base station to (Miao’893, Fig. 11 [0196}: Non-transitory machine-readable storage medium 1102 which may be used to perform the functionality of node 102/DeNB/RN, and to perform operations of Fig. 7. [0199]: Processor): 
receive information associated with an interface of the repeater (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells (e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement), and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 

Miao’893 does not teach:
determine a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater.  
wherein the configuration - 10 -PATENTU. S. Patent Application No. 16/795,155 Attorney Docket No. 0097-0709/19 1328includes information associated with at least one of:
a receive beam beamforming configuration,
setting a gain of a power amplifier, 
measuring receive power on a given antenna of the interface of the repeater, generating or transmitting a signal using the interface of the repeater, or performing beam sweeping; and
communicate the configuration for the interface of the repeater. 
However, Schmidt teaches:
determine a configuration for the interface of the repeater based at least in part on the information associated with the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.)  

communicating the configuration for the interface of the repeater (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claims 38 and 44, Miao’893 teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a repeater, cause the repeater to (Miao’893, Fig. 11 [0196}: Non-transitory machine- readable storage medium 1102 which may be used to perform the functionality of node 102/DeNB/RN, and to perform operations of Fig. 7: 
transmit, information associated with an interface of the repeater (Miao’893, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface); 
Miao’893 does not teach:
receive after transmitting the information associated with the interface of the repeater, a configuration for the interface of the repeater 
wherein the configuration includes information associated with at least one of:
a receive beam beamforming configuration,
setting a gain of a power amplifier, 
measuring receive power on a given antenna of the interface of the repeater, generating or transmitting a signal using the interface of the repeater, or performing beam sweeping; and
configure the interface of the repeater based at least in part on the configuration 
However, Schmidt teaches:
receive after transmitting the information associated with the interface of the repeater, a configuration for the interface of the repeater (Schmidt Fig. 6, [0056]: Process 6.2 BeamActivationResponse – base station 320 may generate a beam activation response message in response to receiving the beam activation request message from the UE 305, through the LTE interface (first interface). Parameters in the Response (see message format 500 Fig.5) can be used by the UE to configure transceiver circuitry for the bean-formed wireless link with the small cell BS [0031]); and 
wherein the configuration includes information associated with at least one of:
setting a gain of a power amplifier (See Fig. 5, Base Station Tx power 536, with Coordinate 522 information can be used by the UE/device to configure the its own Tx power to match the path loss performance of a transmitted signal from the base station (the UE/device knows its own coordinates and TX max power, and would typically transmit at a comparable transmission (dBm) level as the device at the other end of the microwave hop for efficient performance), 
measuring receive power on a given antenna of the interface of the repeater (See Fig. 5, RSSI or received signal strength/power level at a UE port can be configured from information parameters TX transmit power 536, coordinates 522 along with # of antennas 532. The UE/repeater would know the gain of its own antennas, so together should be able to configure measuring receive signal power.)  

configure the interface of the repeater based at least in part on the configuration (Schmidt, [0056]: The beam activation response message may be transmitted through the LTE-A air interface, i.e. the first interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Schmidt into the method of Miao’893 in order to more efficiently process the steps for configuring the mmW interfaces of dual interface repeaters and base stations, for efficient system performance.

Regarding claim 47, Miao’893 teaches:
A communication unit coupled to one or more processors (Fig. 3, transceivers 330 and 302 coupled within 300 to processor 320)

Regarding claim 48, Miao’893 teaches:
An antenna associated with the interface of the repeater. (Fig. 3, antennas 331, 332 308 and 310 are coupled to transceivers 330 and 302, respectively)


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Miao et al. (US20180249461) discloses uplink beam alignment process using measured metrics including RSRP and RSRQ to increase the efficiency of uplink communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461